Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jessica J. Chao, on April 12, 2021.
Amend claims 1, 2, and 65, as shown below.
Cancel claims 110, 115, and 116.
Rejoin claims 82-84.

1.	(Currently Amended)	A composition comprising:
(a) an antibiotic or a combination of antibiotics, wherein each antibiotic is a β-lactamase inhibitor or has a molecular weight of about 290 g/mol to about 749 g/mol;
(b) a permeation enhancer or a combination of permeation enhancers selected from the group consisting of limonene, cymene, pinene, camphor, menthol, comphone, phellandrine, sabinene, terpinene, borneol, cineole, geraniol, linalol, pipertone, terpineol, eugenol, eugenol acetate, safrole, benzyl benzoate, humulene, beta-caryophylene, eucakytol, hexanoic acid, octanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, myristic acid, palmitic acid, stearic acid, oleic acid, linoleic acid, 
 (c) a matrix forming agent or a combination of matrix forming agents, wherein the matrix forming agent or combination of matrix forming agents comprises a polymer;
wherein:
the composition forms a gel at temperatures above a phase transition temperature; and
the phase transition temperature is less than about 37 °C;
and at least one of conditions (i), (ii), and (iii) are met:
(i) the phase transition temperature of the composition is less than the phase transition temperature of a reference composition plus about 5 °C;
(ii) the storage modulus of the composition is greater than about 15% of the storage modulus of the reference composition or greater than about 500 Pa, whichever is smaller, at a temperature of about 37 °C; and
(iii) the loss modulus of the composition is between about 15% and about 150% of the loss modulus of the reference composition at a temperature of about 37 °C;
wherein the reference composition is the composition in the absence of the permeation enhancer or combination of permeation enhancers;
wherein the polymer comprises a polymer of Formula (I’):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I’),
wherein:
each occurrence of Y is independently −R1 or −L2R2;
each occurrence of R1 is independently hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted aryl, or optionally substituted heteroaryl;
2 is independently a bond, optionally substituted alkylene, optionally substituted alkenylene, optionally substituted alkynylene, optionally substituted heteroalkylene, optionally substituted heteroalkenylene, or optionally substituted heteroalkynylene;
each occurrence of R2 is independently optionally substituted acyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, optionally substituted heteroaryl, −ORb, −N(Rb)2, or an oxygen protecting group;
each occurrence of R3 is independently hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted aryl, optionally substituted heteryaryl, optionally substituted acyl, −ORb, or −N(Rb)2;
each occurrence of Rb is independently optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, optionally substituted heteroaryl, optionally substituted acyl, an oxygen protecting group, or a nitrogen protecting group, or two Rb taken together with the nitrogen to which they are attached form an optionally substituted heterocyclic ring or optionally substituted heteroaryl ring;
each of G1A and G2A is independently hydrogen, halogen, optionally substituted amine, optionally substituted alkyl, optionally substituted aryl, or optionally substituted heteroaryl, optionally substituted acyl, optionally substituted phosphate, or an oxygen protecting group; and
each of p, q, r, s, and t is independently an integer between 1 and 200, inclusive, wherein the sum of p and t is at least 1, and the sum of q, r, and s is at least 1














2.	(Currently Amended)	A composition comprising:
(a) an antibiotic or a combination of antibiotics, wherein each antibiotic is a β-lactamase inhibitor or has a molecular weight of about 290 g/mol to about 749 g/mol;
(b) a permeation enhancer or a combination of permeation enhancers selected from the group consisting of limonene, cymene, pinene, camphor, menthol, comphone, phellandrine, sabinene, terpinene, borneol, cineole, geraniol, linalol, pipertone, terpineol, eugenol, eugenol acetate, safrole, benzyl benzoate, humulene, beta-caryophylene, eucakytol, hexanoic acid, octanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, myristic acid, palmitic acid, stearic acid, oleic acid, linoleic acid, linolenic acid, cholic acid; ethyl undecanoate, methyl laurate, methyl myristate, isopropyl myristate, isopropyl palmitate, palmityl palmitate, diethyl sebaccate, glyceryl monolaurate, glyceryl monooleate, and ethylpiperazine carboxylate; and a permeation enhancer with a molecular weight of about 232 g/mol to about 1310 g/mol; and
(c) a matrix forming agent or a combination of matrix forming agents, wherein the matrix forming agent or combination of matrix forming agents comprises a polymer;
wherein:
the composition forms a gel at temperatures above a phase transition temperature; and
the phase transition temperature is less than about 37 °C;
and at least one of conditions  (i), (ii), and (iii) are met:
(i) the phase transition temperature of the composition is less than the phase transition temperature of a reference composition plus about 5 °C;
(ii) the storage modulus of the composition is greater than about 15% of the storage modulus of the reference composition at a temperature of about 37 °C; and
(iii) the loss modulus of the composition is between about 80% and about 120% of the loss modulus of the reference composition at a temperature of about 37 °C;
wherein the reference composition is the composition in the absence of the permeation enhancer or combination of permeation enhancers;
I’):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I’),
wherein:
each occurrence of Y is independently −R1 or −L2R2;
each occurrence of R1 is independently hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted aryl, or optionally substituted heteroaryl;
each occurrence of L2 is independently a bond, optionally substituted alkylene, optionally substituted alkenylene, optionally substituted alkynylene, optionally substituted heteroalkylene, optionally substituted heteroalkenylene, or optionally substituted heteroalkynylene;
each occurrence of R2 is independently optionally substituted acyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, optionally substituted heteroaryl, −ORb, −N(Rb)2, or an oxygen protecting group;
each occurrence of R3 is independently hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted aryl, optionally substituted heteryaryl, optionally substituted acyl, −ORb, or −N(Rb)2;
each occurrence of Rb is independently optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, optionally substituted heteroaryl, optionally substituted acyl, an oxygen protecting group, or a nitrogen protecting group, or two Rb taken together with the nitrogen to which they are attached form an optionally substituted heterocyclic ring or optionally substituted heteroaryl ring;
each of G1A and G2A is independently hydrogen, halogen, optionally substituted amine, optionally substituted alkyl, optionally substituted aryl, or optionally substituted heteroaryl, optionally substituted acyl, optionally substituted phosphate, or an oxygen protecting group; and















65.	(Currently Amended)	A matrix forming agent or a combination of matrix forming agents, wherein the matrix forming agent or combination of matrix forming agents comprises a polymer of Formula (I’):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (I’),
wherein:
each occurrence of Y is independently −R1 or −L2R2;
each occurrence of R1 is independently hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted aryl, or optionally substituted heteroaryl;
each occurrence of L2 is independently a bond, optionally substituted alkylene, optionally substituted alkenylene, optionally substituted alkynylene, optionally substituted heteroalkylene, optionally substituted heteroalkenylene, or optionally substituted heteroalkynylene;
2 is independently optionally substituted acyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, optionally substituted heteroaryl, −ORb, −N(Rb)2, or an oxygen protecting group;
each occurrence of R3 is independently hydrogen, optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted aryl, optionally substituted heteryaryl, optionally substituted acyl, −ORb, or −N(Rb)2;
each occurrence of Rb is independently optionally substituted alkyl, optionally substituted alkenyl, optionally substituted alkynyl, optionally substituted carbocyclyl, optionally substituted heterocyclyl, optionally substituted aryl, optionally substituted heteroaryl, optionally substituted acyl, an oxygen protecting group, or a nitrogen protecting group, or two Rb taken together with the nitrogen to which they are attached form an optionally substituted heterocyclic ring or optionally substituted heteroaryl ring;
each of G1A and G2A is independently hydrogen, halogen, optionally substituted amine, optionally substituted alkyl, optionally substituted aryl, or optionally substituted heteroaryl, optionally substituted acyl, optionally substituted phosphate, or an oxygen protecting group; and
each of p, q, r, s, and t is independently an integer between 1 and 200, inclusive, wherein the sum of p and t is at least 1, and the sum of q, r, and s is at least 1












.


The following is an examiner’s statement of reasons for allowance:
The sole rejection of record is obviated by the amendments to the claims of December 29, 2020, in combination with the amendments set forth above.
Claims 1, 2, 65-69, 72, 73, 80-84, 129, and 133-139 are allowed.
Claims 3-64, 70, 71, 74-79, 85-128, 130-132 are cancelled. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED BARSKY whose telephone number is (571) 272-2795.  The examiner can normally be reached on Monday through Friday, 9:30 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/JARED BARSKY/Primary Examiner, Art Unit 1628